In an action for a judgment declaring invalid an amendment to the Building Zone Ordinance of the Town of Huntington, which established a “ Generating Station District ”, and declaring invalid an amendment to said ordinance and the building zone map which rezoned approximately 250 acres from an existing residential district to- the newly established district, the appeal is from an order granting respondents’ motion for summary judgment dismissing the complaint, and denying appellants’ cross motion for summary judgment. Order unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.